DETAILED ACTION
Status of Application: Claims 1-25 and 27-42 are present for examination at this time.  
Claims 38-42 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims  38-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over “High Interference Indicator For Time Division Duplex Wireless Communication Systems” by Hu and Pang US2015/0078220A1 (“Hu”)in view of “Methods For Adjusting Radio-Frequency Circuitry To Mitigate Interference Effects” by Pascolini et al., US2012/0178386A1 and further in view of “Method And Device For Reporting Channel State Information In Wireless Communication System” by Kim US2015/0162966A1.

With regard to Claim 38,  While Hu discloses a method, comprising:
identifying a first group of one or more networks and a second group of one or more networks (Hu at ¶¶18, 22, 24, 25 and 27 inter alia where the system identifies subframes from different cells and base stations);
determining a first frame structure having one or more subframes associated with the first group of one or more networks (Hu at ¶27 where the system determines the subframe allocation for the base stations);
determining a second frame structure having one or more subframes associated with the second group of one or more networks (Hu at ¶27 where the system determines the subframe allocation for the base stations);

and separating frequency channels assigned to the first group of one or more networks and the second group of one or more networks based on the number of mismatched subframes between the first and second frame structures (Pascolini at ¶¶61, 69 and 76 where the transmission parameters including frequencies are adjusted based on the frame error rates.)
Reasons to Combine: Both references come from similar fields of endeavor, reducing interference as a result of subframe mismatches in a wireless system.  Pascolini at ¶61 mentions the idea of using error rates as a metric to gauge interference between competing wireless devices.  Therefore, at the time of the effective filing date of this application, it would have been obvious for those reasons for one of ordinary skill in the art to combine Hu with Pascolini.
Neither Hu nor Pascolini explicitly states that which is known in the art of communications as taught by Kim. Kim discloses: 
	wherein the first group of one or more networks comprises a first set of base stations and the second group of one or more networks comprises a second set of base stations (See Kim at ¶¶130-131, 201 and figure 11 where there are heterogeneous networks with two distinct sets of separate access points/nodes)
Reasons to Combine: All references come from similar fields of endeavor, reducing interference as a result of subframe mismatches in a wireless system (See Kim at ¶201).  While Hu at ¶¶18-20 in its discussion of figure one discusses two different networks, Hu does not explicitly disclose the concept of there being multiple base stations in each network. However this is just an issue of turning the singular into the plural.  The concept of a network with multiple base stations/accesss points is well known as shown by the Kim reference.  It would have been obvious to one of ordinary skill in the art who would want to take the system of Hu in view of Pascolini and make it work with a normal wireless system that has multiple base stations/access points, to combine Hu in view of Pascolini with Kim. Also see MPEP 2144.04 for other rational for plural/duplicative parts.  
With regard to Claim 39, Hu in view of Pascolini and further in view of Kim discloses the method of claim 38, wherein the first and second frame structures correspond to different TDD configurations (Hu at ¶30 where the system can use different subframe structures for the different TDD systems).
OBJ With regard to Claim 40, Hu in view of Pascolini and further in view of Kim discloses the of claim 38, wherein the same frequency channel is assigned to the first and second groups of networks if the number of mismatched subframes is less than a predetermined threshold value (Pascolini at ¶76.  If there is interference then one of ordinary skill in the art understands that the channels are substantially if not exactly the same.  Pascolini uses the term “drops below a desired value” for the trigger when the frequencies get changed.  That term is equivalent to “predetermined threshold value”. Thus if the rate doesn’t drop the frequencies don’t change.)
With regard to Claim 41, Hu in view of Pascolini and further in view of Kim discloses the method of claim 38, further comprising identifying the first group of one or more networks based on at least one of a Radio Environment Map, expected traffic demand, timing capability, or air interface technology associated with the first group of one or more networks (Hu at ¶34 where the system transmits identifying timing information.)
With regard to Claim 42, Hu in view of Pascolini and further in view of Kim discloses the method of claim 38, further comprising identifying the second group of one or more networks based on at least one of a Radio Environment Map, expected traffic demand, timing capability, or air interface technology associated with the second group of one or more networks  (Hu at ¶34 where the system transmits identifying timing information.).
Response to Argument
Applicants' arguments involve discussing why the previously cited prior art documents fail to disclose the amended limitations.  Examiner finds this argument persuasive and has brought in an additional reference to address the amended claim limitations.  The applicability of the reference to the amended elements is discussed in the claim rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642